                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


RODNEY CURTIS HAMRICK,

            Petitioner,

v.                                           Civil Action No. 5:19CV289
                                         (Criminal Action No. 5:91CR56)
UNITED STATES OF AMERICA,                                       (STAMP)

            Respondent.


                        MEMORANDUM OPINION AND ORDER
                     AFFIRMING AND ADOPTING REPORT AND
                  RECOMMENDATION OF MAGISTRATE JUDGE AND
                 GRANTING MOTION FOR VOLUNTARY DISMISSAL

                               I.   Background

     The petitioner, Rodney Curtis Hamrick, filed a motion (Civil

Action No. 5:19CV289, ECF No. 1; Criminal Action No. 5:91CR56, ECF

No. 104)1 under 28 U.S.C. § 2255 moving this Court to vacate

petitioner’s sentence in the above-style action.

     This civil action was referred to United States Magistrate

Judge James P. Mazzone under Local Rule of Prisoner Litigation

Procedure   2.    Magistrate    Judge   Mazzone   issued   a   report   and

recommendation (ECF No. 4/ECF No. 107) recommending that the

petitioner’s motion be denied and dismissed as an unauthorized

second or successive motion.         Id. at 5.    The petitioner did not

file objections to the report and recommendation. Rather, the




     1
      Unless dual ECF numbers are cited to both the civil and
criminal action, all citations to ECF numbers in this memorandum
opinion and order refer to Criminal Action No. 5:91CR56.
petitioner filed a “motion to voluntarily dismiss civil action.”

ECF No. 110.

         For the following reasons, this Court affirms and adopts the

report and recommendation in its entirety and grants the motion for

voluntary dismissal.

                                    II.     Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo       review    of     any    portion    of    the    magistrate     judge’s

recommendation to which objection is timely made.                           As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”         28 U.S.C. § 636(b)(1)(A).              Because the petitioner did not

file      any    objections         to    the    report      and    recommendation,        the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                          28 U.S.C.

§ 636(b)(1)(A).

                                      III.      Discussion

         This    Court,       after      review,     finds   no     clear   error     in   the

determinations of the magistrate judge and adopts and affirms the

report and recommendation (ECF No. 4/ECF No. 107) in its entirety.

         In    his    report     and      recommendation,          the   magistrate    judge

determined that the current § 2255 motion is a second or successive

motion and further found that the petitioner did not obtain

authorization from the Fourth Circuit to file a successive § 2255


                                                 2
motion.     As the magistrate judge correctly noted, in the instant

case, this Court is without authority to hear petitioner’s current

federal habeas petition. Therefore, this Court finds that the

magistrate judge properly concluded that petitioner’s motion must

be denied and dismissed.

     Further, this Court finds that the petitioner was properly

advised by the magistrate judge that failure to timely object to

the report and recommendation in this action would result in a

waiver of appellate rights.         Because the petitioner has failed to

object, he has waived his right to seek appellate review of this

matter.     See Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir.

1985).

     Upon    review,   this    Court    finds   no    clear   error   in    the

determinations    of   the    magistrate   judge     and   thus   upholds   his

recommendation. Additionally, upon review of the petitioner’s

motion for voluntary dismissal, this Court finds that it is

appropriate to grant the motion and dismiss this civil action.

                              IV.    Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 4/ECF No. 107) is AFFIRMED and

ADOPTED in its entirety.        The petitioner’s motion for a writ of

habeas corpus pursuant to 28 U.S.C. § 2255 (ECF No. 1/ECF No. 104)

is DENIED. The petitioner’s motion for voluntary dismissal (ECF No.




                                       3
110) is GRANTED. It is further ORDERED that this case be DISMISSED

and STRICKEN from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the petitioner by certified mail to counsel of

record herein. Pursuant to Federal Rule of Civil Procedure 58, the

Clerk is DIRECTED to enter judgment on this matter.

     DATED:    October 28, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                  4
